       Case 4:21-cv-05059-TOR            ECF No. 62   filed 05/07/21   PageID.967 Page 1 of 14



 1   Joe Shaeffer, WSBA #33273                                             Hon. Thomas O. Rice
     MacDonald Hoague & Bayless
 2   On behalf of The American Civil Liberties
     Union of Washington Foundation
 3   705 Second Avenue, Suite 1500
     Seattle, WA 98104-1745
 4   206-622-1604
 5   Katherine M. Forster, CA Bar #217609
     Munger, Tolles & Olson LLP
 6   350 South Grand Avenue, 50th Floor
     Los Angeles, CA 90071
 7   213-683-9538
 8
                               UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON AT RICHLAND
10   JOHN DOE 1; JOHN DOE 2; JANE
     DOE 1; JANE DOE 2; JANE DOE 3;                     No. 4:21-cv-05059-TOR
11   and all persons similarly situated,
                                                        PLAINTIFFS’ RESPONSE TO
12                             Plaintiffs,              KELLY'S MOTION TO INTERVENE
13                       v.
14   WASHINGTON STATE
     DEPARTMENT OF CORRECTIONS;
15   STEPHEN SINCLAIR, Secretary of The
     Department of Corrections, in his official
16   capacity,
17                             Defendants,
18                       and
19   BONNEVILLE INTERNATIONAL,
     INC. a Utah Corporation, d.b.a KIRO
20   Radio 97.3 FM; THE MCCLATCHY
     COMPANY, LLC, a California Limited
21   Liability Company, d.b.a. The Tacoma
     News Tribune; and ANDREA KELLY,
22   an individual,
23                             Interested Parties.


                                                                           MACDONALD HOAGUE & BAYLESS
      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE - 1                705 Second Avenue, Suite 1500
                                                                                Seattle, Washington 98104
                                                                           Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
       Case 4:21-cv-05059-TOR                ECF No. 62   filed 05/07/21   PageID.968 Page 2 of 14



 1               Come now Plaintiffs, by and through their counsel of record, and respectfully
 2   file this Opposition to Andrea Kelly’s Motion to Intervene.
 3                                      I.          RELIEF REQUESTED
 4               This motion should be denied for three reasons: First, Defendant DOC’s
 5   opposition to preliminary injunction provided the exact information Ms. Kelly
 6   sought. Even assuming she ever had a protectable interest warranting intervention,
 7   Ms. Kelly no longer has any such interest since she has received all of the
 8   information she requested through the Public Records Act. Second, by the same
 9   token, Ms. Kelly cannot show that she is a necessary party under Federal Rule of
10   Civil Procedure 19(a)(1)(B)(i), as she cannot show that she has a “significantly
11   protectable” interest in the litigation, or that any such interest would not be
12   adequately addressed by the Defendants. Third, the Court should deny permissive
13   intervention and leave the true Defendant, the Department of Corrections, to defend
14   its positions in this lawsuit. Participation of this intervenor will only complicate
15   discovery and briefing and will serve no useful purpose. If she desires, Ms. Kelly
16   may seek to participate in this matter as amicus curiae.
17                                            II.     BACKGROUND
18
                 On March 19, 2021, Requestor Andrea Kelly made the following request for
19
     information to Defendant Washington State Department of Corrections:
20
                       Under the Washington Public Records Act, §42.56 et seq., I am
21               requesting the following information:

22               1.)       A complete and accurate count of inmates who identify as
                        transgender (gender identity differs from sex identified at birth) in
23                      the custody of the Washington Department of Corrections [please
                        break this information down by location].

                                                                               MACDONALD HOAGUE & BAYLESS
      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE - 2                    705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
                                                                               Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
       Case 4:21-cv-05059-TOR             ECF No. 62    filed 05/07/21   PageID.969 Page 3 of 14



 1               2.)      Total number of inmates that have been transferred from a
                        men’s facility to a women’s facility since January 01, 2021?
 2
                 3.)       Total number of male persons who identify as female, non-
 3                      binary, or any other gender identity that are currently housed in a
                        women’s facility?
 4
                 4.)       Total number of inmates who have transferred from a women’s
 5                      facility to a men’s facility since January 01, 2021?
 6               5.)       Total number of female persons who identify as males, non-
                        binary or any other gender identity that are currently housed in a
 7                      men’s facility?
 8                      In the event that disclosure of the requested information is in the
                        public interest and will contribute significantly to the public’s
 9                      understanding of the Washington Department of Corrections inmate
                        placement policies, I request a waiver of all fees. This information
10                      is not being sought for commercial purposes.
11   ECF No. 34-4 Attachment D (emphasis added).
12               The Department of Corrections responded as follows:
13                     I am in receipt of your public records request received
                 March 19, 2021. You have requested information regarding
14               transgender incarcerated individuals, to including the following:
15               1. The number of transgender individuals currently incarcerated broken out
                    by facility location.
16
                 2. Number of incarcerated individuals who have been transferred from a
17                  men's facility to a women's facility since January 1, 2021.
18               3. The number of male incarcerated individuals who identify as female, non-
                    binary or any other gender identity who are currently housed at a Women's
19                  prison facility.
20               4. The number of incarcerated individuals who have transferred from a
                    Women's facility to a Men's facility since January 1, 2021.
21
                 5. The number of female incarcerated individuals who identify as male, non-
22                  binary or any other gender identity who are currently housed in a Men's
                    prison facility.
23
                 If I have captured any portion of your request incorrectly please let me know.

                                                                             MACDONALD HOAGUE & BAYLESS
      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE - 3                  705 Second Avenue, Suite 1500
                                                                                  Seattle, Washington 98104
                                                                             Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
       Case 4:21-cv-05059-TOR             ECF No. 62    filed 05/07/21   PageID.970 Page 4 of 14



 1               A public records request is for an identifiable record. As such in response to
                 your requests for information, I will seek to provide whatever agency records
 2               exist in response.
 3   Id. (emphasis added).
 4               Ms. Kelly only sought information – not records – in her request. Defendants
 5   answered all of Ms. Kelly’s requests for information in their response to Plaintiffs’
 6   Motion for Preliminary Injunction. Specifically, the Department provided
 7   information as follows:
 8                      1. The number of transgender individuals currently incarcerated
                           broken out by facility location, ECF No. 32 at 6; ECF No. 33 at
 9                         ¶ 9;
10                      2. The number of incarcerated individuals who have been
                           transferred from a men's facility to a women's facility since
11                         January 1, 2021, ECF No. 32 at 7; ECF No. 33 at ¶ 10;
12                      3. The number of male incarcerated individuals who identify as
                           female, non-binary or any other gender identity who are currently
13                         housed at a Women's prison facility, ECF No. 32 at 7; ECF No.
                           33 at ¶ 11;
14
                        4. The number of incarcerated individuals who have transferred
15                         from a Women's facility to a Men's facility since January 1, 2021,
                           ECF No. 32 at 7; ECF No. 33 at ¶ 12; and
16
                        5. The number of female incarcerated individuals who identify as
17                         male, non-binary or any other gender identity who are currently
                           housed in a Men's prison facility, ECF No. 32 at 8; ECF No. 33
18                         at ¶ 13.
19   Defendants released this aggregate information in the public court record (to which
20   Plaintiffs do not object), then sent it by email to counsel for Ms. Kelly. Shaeffer Dec.
21   Ex. 1. Thus, Defendants have provided all the information Ms. Kelly sought in her
22   request.
23               Despite this, Ms. Kelly seeks to intervene to protect her “interests,” which she


                                                                             MACDONALD HOAGUE & BAYLESS
      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE - 4                  705 Second Avenue, Suite 1500
                                                                                  Seattle, Washington 98104
                                                                             Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
         Case 4:21-cv-05059-TOR        ECF No. 62     filed 05/07/21   PageID.971 Page 5 of 14



 1   defines as follows:
 2               Here, Ms. Kelly has a clearly defined, significant interest as a member
                 of the public . . . seeking to participate in accountable representative
 3               government by obtaining information about the nature, scope and
                 impact of a government policy: transfers of males 1 into women’s
 4               prisons.
 5   ECF No. 41 at 6:13-17. She further claims that, absent her intervention, the proposed
 6   injunction “would slam the door shut on her ability to receive information about the
 7   prevalence and circumstances of transfers of males into women’s prisons throughout
 8   Washington State,” id. at 6:21-22, because the current Defendants will not
 9   adequately protect her interests.
10               Ms. Kelly brought this motion to intervene as a matter of right, and in the
11   alternative, as a matter of permissive intervention.
12                                        III.   ARGUMENT
13   A.          DOC Has Provided All Information Sought By Ms. Kelly
14               As Ms. Kelly has plainly stated, her interest in this litigation is to “obtain[ ]
15
16   1
         Ms. Kelly’s repeated reference to transgender women as “males” is offensive,
17   inflammatory, and unnecessary. The Court should admonish Ms. Kelly, whether or
18   not she is permitted to intervene, that she must be respectful of the Plaintiffs when
19   referring to them in pleadings filed with this Court by using the term “transgender
20   women” or “transgender female,” and addressing the Does by their preferred
21   pronouns. See T.B., Jr. ex rel. T.B. v. Prince George's Cty. Bd. of Educ., 897 F.3d
22   566, 577 (4th Cir. 2018) and Hampton v. Baldwin, 2018 WL 5830730, at *2 (S.D.
23   Ill. Nov. 7, 2018)).


                                                                           MACDONALD HOAGUE & BAYLESS
         PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE - 5             705 Second Avenue, Suite 1500
                                                                                Seattle, Washington 98104
                                                                           Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
       Case 4:21-cv-05059-TOR           ECF No. 62    filed 05/07/21   PageID.972 Page 6 of 14



 1   information” about transfers of transgender women to women’s prisons.
 2   Importantly, Ms. Kelly has never requested records from the DOC, she has only
 3   requested information. DOC has provided every single piece of information
 4   Ms. Kelly requested. She has no further interest in the present litigation.
 5               Courts may deny intervention when a putative intervenor’s interest in an
 6   action is rendered moot. Akina v. Hawaii, 835 F.3d 1003, 1011 (9th Cir. 2016). A
 7   government agency’s release of information during litigation will moot any interest
 8   a requestor may have because there is no longer an existing case or controversy.
 9   Perry v. Block, 684 F.2d 121, 125 (D.C. Cir. 1982); Cf. Soter v. Cowles Pub. Co.,
10   162 Wash. 2d 716, 753 n. 16 (2007).
11               The Court should deny Ms. Kelly’s request to intervene because she has
12   received all the information she sought, and any interest she may have had is now
13   moot.
14   B.          Denial of Intervention Will Not Impair Ms. Kelly’s Claimed “Interest”
                 In This Litigation
15
                 Ms. Kelly seeks to intervene as a required “defendant” in this matter under
16
     Federal Rule of Civil Procedure 19(a)(1)(B)(i). In interpreting this rule, the Ninth
17
     Circuit has enunciated a four-part test for what an intervenor must establish:
18
                 (1) the application for intervention must be timely; (2) the applicant
19               must have a “significantly protectable” interest relating to the property
                 or transaction that is the subject of the action; (3) the applicant must be
20               so situated that the disposition of the action may, as a practical matter,
                 impair or impede the applicant’s ability to protect that interest; and (4)
21               the applicant's interest must not be adequately represented by the
                 existing parties in the lawsuit.
22
     Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 817–18 (9th Cir. 2001)
23
     (internal citation omitted). The party seeking to intervene bears the burden to show

                                                                           MACDONALD HOAGUE & BAYLESS
      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE - 6                705 Second Avenue, Suite 1500
                                                                                Seattle, Washington 98104
                                                                           Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
       Case 4:21-cv-05059-TOR          ECF No. 62   filed 05/07/21   PageID.973 Page 7 of 14



 1   that it satisfies each of the four criteria for intervention as of right. Prete v. Bradbury,
 2   438 F.3d 949, 954 (9th Cir. 2006).
 3               Plaintiffs recognize that Ms. Kelly’s motion to intervene is timely. Ms. Kelly
 4   cannot, however, demonstrate a significantly protectable interest, or that her
 5   purported interest would not be adequately protected by the Defendants.
 6               A person seeking to intervene must show both “an interest that is protected
 7   under some law” and “a ‘relationship’ between its legally protected interest and the
 8   plaintiff’s claims.” California ex rel. Lockyer v. United States, 450 F.3d 436, 441
 9   (9th Cir. 2006). As stated above, her interest as a “requestor” seeking “information”
10   from the DOC is nonexistent because she has received all information that she
11   requested, and the disposition of this case will not affect her request. See Lockyer,
12   450 F.3d at 442. There is simply no “interest” for Ms. Kelly to protect, let alone a
13   significant one. To the extent Ms. Kelly defines her interest as that of a “member of
14   the public” wanting to participate in government by seeking information, such an
15   argument is untenable. To recognize a “member of the public” interest as sufficient
16   to mandate intervention would mean that any member of the public could intervene
17   in any action in which they show some intellectual interest.
18               Nor has Ms. Kelly established that her interests would not be adequately
19   protected by the Defendants in this action. Courts consider three factors in
20   determining the adequacy of representation: (1) whether the interest of a present
21   party is such that it will undoubtedly make all of a proposed intervenor's arguments;
22   (2) whether the present party is capable and willing to make such arguments; and (3)
23   whether a proposed intervenor would offer any necessary elements to the proceeding


                                                                         MACDONALD HOAGUE & BAYLESS
      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE - 7              705 Second Avenue, Suite 1500
                                                                              Seattle, Washington 98104
                                                                         Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
       Case 4:21-cv-05059-TOR       ECF No. 62   filed 05/07/21    PageID.974 Page 8 of 14



 1   that other parties would neglect. California v. Tahoe Reg'l Planning Agency,
 2   792 F.2d 775, 778 (9th Cir. 1986). The “most important factor” in determining
 3   whether a proposed intervenor is adequately represented by an existing party to the
 4   action is “how the [proposed intervenor's] interest compares with the interests of
 5   existing parties.” Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003). Where
 6   an existing party and a proposed intervenor share the same ultimate objective, a
 7   presumption of adequacy of representation applies. Id.
 8               Here, Defendants have vigorously defended all aspects of this case as
 9   demonstrated by their opposition to the motion for preliminary injunction, including
10   that disclosure of responsive records is required by the Washington Public Records
11   Act. Not only have Defendants made all of the PRA arguments that Ms. Kelly could
12   make, Defendants’ interest in defending this case is even more broad than
13   Ms. Kelly’s could be, as she has no interest in Plaintiffs’ claims under the Eighth
14   and Fourteenth Amendments. As a non-governmental entity, she has no opinion,
15   evidence, or interest with respect to whether Defendants’ proposed disclosure of
16   records would put Plaintiffs and the class they represent at great risk of physical
17   harm or death or violate Plaintiffs’ Constitutional rights.
18               Ms. Kelly claims that the DOC “acknowledges its inability and/or
19   unwillingness” to defend her interest because Defendants state that the interested
20   parties should be able to intervene under Burt v. Wash. State Dept. of Corr., 168 Wn.
21   2d. 828 (2010). ECF No. 41 at 8:4-13. Defendants’ statement is no such
22   “acknowledgment.” Nor is DOC’s “reaching out” to DRW any evidence that they
23   will not represent Ms. Kelly’s interest by defending against this litigation; third-party


                                                                       MACDONALD HOAGUE & BAYLESS
      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE - 8            705 Second Avenue, Suite 1500
                                                                            Seattle, Washington 98104
                                                                       Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
       Case 4:21-cv-05059-TOR          ECF No. 62    filed 05/07/21   PageID.975 Page 9 of 14



 1   notice is explicitly permitted by the PRA. RCW 42.56.520(1)(e)(2).
 2               Ms. Kelly also claims some interest in holding government accountable, but
 3   she then states that Defendants’ interest is in “following the law, including by
 4   discharging their obligations under the PRA – no more and no less,” implying that
 5   this shows a divergence in interests. But she does not explain how these interests are
 6   in conflict, or how Defendants’ interest in following the law by releasing records
 7   would not adequately represent her interest in receiving those records. She also
 8   claims, without evidence, that Defendants “presumably [have] no vested interest” in
 9   whether records are ultimately disclosed. ECF No. 41 at 2:11. Defendants have
10   repeatedly stated their intention to release the records sought by the various
11   interested parties and to defend against a finding that they will be liable under federal
12   and state law for the disclosure of a person’s sensitive information. That is exactly
13   what the interested parties want and argue. What other interest do they have, and
14   how is it not protected by the Defendants’ arguments? Ms. Kelly does not say.
15               If Ms. Kelly has any “substantially protected” interest in this litigation, DOC
16   will adequately represent Ms. Kelly’s alleged interests, even if it is true that
17   Ms. Kelly and the Department are not identically situated. Rule 19’s adequacy prong
18   does not require identical interests to make intervention unnecessary. Intervention
19   should be denied here because Ms. Kelly’s interests, to the extent she has any as a
20   requestor or member of the public, will be adequately represented. Where “the
21   government is acting on behalf of a constituency it represents,” there is a
22   presumption of adequate representation that can only be overcome by a “very
23   compelling showing” that the government will not adequately represent the would-


                                                                          MACDONALD HOAGUE & BAYLESS
      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE - 9               705 Second Avenue, Suite 1500
                                                                               Seattle, Washington 98104
                                                                          Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
      Case 4:21-cv-05059-TOR          ECF No. 62     filed 05/07/21   PageID.976 Page 10 of 14



 1   be intervenor’s interest. Gonzalez v. Arizona, 485 F.3d 1041, 1052 (9th Cir. 2007).
 2   If Ms. Kelly wants to make other legal arguments, she is free to do so as amicus
 3   curiae. Indeed, Plaintiffs would not object to such amicus participation.
 4   C.          Burt Has No Application in This Federal Case
 5               Throughout her brief, Ms. Kelly cites to Burt v. DOC, supra., as authority
 6   supporting her intervention. But Burt is a state court decision interpreting
 7   Washington State Civil Rule 19. Under Erie v. Tompkins and its progeny, Burt has
 8   no import in this case, as Federal rules apply in Federal Court. See Erie v. Tompkins,
 9   304 U.S. 64 (1938); Sonner v. Premier Nutrition Corp., 971 F.3d 834, 839-40 (9th
10   Cir. 2020) (discussing Erie line of cases). But Burt is also distinguishable from this
11   case. The requestor in Burt was a prisoner trying to access personnel records of DOC
12   employees. The DOC reached out to the employees’ union, then did not oppose their
13   effort to obtain a permanent injunction under RCW 42.56.540, all without notice to
14   the requestor. Here, Plaintiffs have given formal notice to the interested parties,
15   affording them the opportunity to move to intervene, as two of the three requestors
16   have done, and participate as amici, ensuring that their voices will be heard.
17   Plaintiffs had no obligation under Fed. R. Civ. P. 19 or any other rule or law to do
18   anything more. And unlike in Burt, Defendants here have vigorously opposed
19   Plaintiff’s attempts to prevent disclosure of the records. Even more, unlike Burt,
20   Ms. Kelly has in fact received all the information she requested. In addition to not
21   being binding, the reasoning underlying Burt is inapplicable in the present case.
22   D.          The Court Should Not Exercise Its Discretion to Allow Permissive
                 Intervention
23
                 In the alternative, Ms. Kelly asks for permissive intervention. For all the same

      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE -                MACDONALD HOAGUE & BAYLESS
      10                                                                     705 Second Avenue, Suite 1500
                                                                                Seattle, Washington 98104
                                                                           Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
      Case 4:21-cv-05059-TOR             ECF No. 62   filed 05/07/21   PageID.977 Page 11 of 14



 1   reasons set forth above, the Court should decline to exercise its discretion in her
 2   favor. Having received the information she requested, Ms. Kelly is in the same
 3   position as any member of the general public, and she makes no argument as to why
 4   she shares a common question of law or fact with the parties to the litigation.
 5   Intervention will also be impractical and will unnecessarily complicate discovery
 6   and other aspects of the case.
 7               Further, discovery may well entail exchange of and discussion about the very
 8   documents Plaintiffs seek to protect from disclosure. The interested parties involved
 9   in this motion, Ms. Kelly and her counsel WoLF, are precisely the people Plaintiffs
10   fear could do the most damage if their records are disclosed. According to the
11   Washington Post, “The Women’s Liberation Front is part of a long-running strain of
12   feminism           that   rejects    the   existence    of   transgender       identity.”          See
13   https://www.washingtonpost.com/dc-md-va/2020/02/07/radical-feminists-
14   conservatives-transgender-rights/ (last visited May 5, 2021). WoLF also actively
15   campaigns to “keep[] prisons single sex” by excluding transgender women from
16   women’s prisons. See https://www.womensliberationfront.org/womens-prisons (last
17   visited May 7, 2021). This agenda is quite literally contrary to state and federal law,
18   including the Prison Rape Elimination Act and the Washington Law Against
19   Discrimination (RCW 49.60.030 and RCW 49.60.040(27)), and serves to underscore
20   Plaintiffs’ legitimate fears of harm their Constitutional claims seek to protect against.
21   E.          Ms. Kelly’s Requested Procedural Relief is Untimely
22               Ms. Kelly also seeks several procedural remedies, including more time to
23   respond to the motion for preliminary injunction, leave of court to file a motion to


      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE -                 MACDONALD HOAGUE & BAYLESS
      11                                                                      705 Second Avenue, Suite 1500
                                                                                 Seattle, Washington 98104
                                                                            Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
      Case 4:21-cv-05059-TOR     ECF No. 62   filed 05/07/21   PageID.978 Page 12 of 14



 1   dismiss even if Ms. Kelly is not allowed to intervene, and a continuance of the
 2   hearing set for May 12, 2021. All of these motions are non-dispositive motions noted
 3   for May 26, 2021. This noting date renders the first two procedural requests
 4   impossible to grant, and the third won’t be heard until after the actual May 12
 5   hearing. Ms. Kelly could have sought an “expedited hearing” on these matters under
 6   Local Rule 7(i)(2)(C), and noted her motions for seven days after filing, which would
 7   have been April 30, 2021, a week ago. Having elected not to do so, her motions are
 8   untimely and are rendered unnecessary through the passage of time. The Court
 9   should issue the preliminary injunction on May 12, then address Ms. Kelly’s motion
10   to intervene on the date it was noted for hearing, May 26.
11
12

13
14
15
16
17
18
19
20
21

22
23


      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE -         MACDONALD HOAGUE & BAYLESS
      12                                                              705 Second Avenue, Suite 1500
                                                                         Seattle, Washington 98104
                                                                    Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
      Case 4:21-cv-05059-TOR     ECF No. 62   filed 05/07/21   PageID.979 Page 13 of 14



 1   Dated this 7th day of May 2021.
 2
      MacDonald Hoague & Bayless                Munger, Tolles & Olson LLP
 3

 4
      By: __s/ Joe Shaeffer_____________        By: _s/ Katherine M. Forster_______
 5    Joe Shaeffer, WSBA #33273                 Katherine M. Forster, CA Bar #217609
      joe@mhb.com                               Admitted Pro Hac Vice
 6    Attorneys for Plaintiffs                  Katherine.Forster@mto.com
      On behalf of The American Civil           Attorneys for Plaintiffs
 7    Liberties Union of Washington
      Foundation                                350 South Grand Avenue, 50th Floor
 8                                              Los Angeles, CA 90071
      705 Second Avenue, Suite 1500             Tel: 213.683.9538
 9    Seattle, WA 98104                         Fax: 213.593.2838
      Tel: 206.622.1604
10    Fax: 206.343.3961

11                                              Disability Rights Washington
       American Civil Liberties Union of
12     Washington Foundation

13
14    By: __s/ Nancy Talner___________          By: __s/ Ethan D. Frenchman_____
      Nancy Talner, WSBA #11196                 Ethan D. Frenchman, WSBA #54255
15    TALNER@aclu-wa.org                        ethanf@dr-wa.org
      By: __s/ Lisa Nowlin______________        By: __s/ Danny Waxwing_________
16    Lisa Nowlin, WSBA #51512                  Danny Waxwing, WSBA #54225
      lnowlin@aclu-wa.org                       dannyw@dr-wa.org
17    By: __s/ Antoinette M. Davis________      By: __s/ Heather McKimmie______
      Antoinette M. Davis, WSBA #29821          Heather McKimmie, WSBA #36730
18    tdavis@aclu-wa.org                        heatherm@dr-wa.org
                                                By: __s/ David Carlson____________
19    Attorneys for Plaintiffs                  David Carlson, WSBA #35767
      P.O. Box 2728                             davidc@dr-wa.org
20    Seattle, WA 98111
      Tel: 206.624.2184                         Attorneys for Plaintiffs
21                                              315 5th Avenue S, Suite 850
                                                Seattle, WA 98104
22                                              Tel: 206.324.1521

23


      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE -         MACDONALD HOAGUE & BAYLESS
      13                                                              705 Second Avenue, Suite 1500
                                                                         Seattle, Washington 98104
                                                                    Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
      Case 4:21-cv-05059-TOR          ECF No. 62     filed 05/07/21   PageID.980 Page 14 of 14



 1                                   CERTIFICATE OF SERVICE
 2               I certify that on the date noted below I electronically filed the above-entitled
 3
     document with the Clerk of the Court using the CM/ECF system which will send
 4
     notification of such filing to the following persons:
 5
 6
     Attorneys for Defendants DOC and Stephen Sinclair:
 7
     Washington State Attorney General’s Office
 8
     Candie Dibble, candie.dibble@atg.wa.gov
 9   Patty E. Willoughby, patty.willoughby@atg.wa.gov

10   Attorney for Interested Parties:
11   Andrea Kelly:
12
     Candice Jackson, cjackson@fmglaw.com
13
     The McClatchy Company, LLC:
14
     Michele Earl-Hubbard, michele@alliedlawgroup.com
15
16   Bonneville International, Inc.:

17   Jason Englund, jenglund@bonneville.com

18
19               DATED this 7th day of May, 2021, at Seattle, Washington.

20
21
                                                        s/ Marry Marze
22                                                Marry Marze, Legal Assistant

23


      PLAINTIFFS’ RESPONSE TO KELLY'S MOTION TO INTERVENE -                MACDONALD HOAGUE & BAYLESS
      14                                                                     705 Second Avenue, Suite 1500
                                                                                Seattle, Washington 98104
                                                                           Tel 206.622.1604 Fax 206.343.3961
     2098.08 oe040306
